                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARTHUR T. BOLTON,                            )          CIVIL ACTION NO. 3:17-cv-69
                                             )
                        Plaintiff,           )          JUDGE KIM R. GIBSON
                                             )
              v.                             )
                                             )
BAY VALLEY FOODS, LLC,                       )
                                             )
                        Defendant.           )


                                MEMORANDUM OPINION

       Before the Court is Plaintiff's Motion for Enlargement of Time to Complete

Depositions. (ECF No. 31.) This Motion is fully briefed (see ECF Nos. 32, 34, 36, 42) and is

ripe for disposition.

I.     Background

       This case arises from allegations that Defendant Bay Valley Foods, LLC

discriminated against its former employee, Plaintiff Arthur Bolton, during the course of

his employment. (See ECF No. 1.) Plaintiff alleges that he was discriminated against in

violation of Title VII of the Civil Rights Act, the Americans with Disabilities Act, and

Pennsylvania employment laws. (Id. 111177-95.)

       The alleged harassment occurred between 2014 and 2016. (Id. 1111 4-5.) Plaintiff

filed his complaint on April 26, 2017. (See id.) Since then, the parties have been engaged

in discovery. (See ECF Nos. 19, 23, 28.) Plaintiff has requested three previous extensions

of the discovery period. (Id. at 2-4; ECF Nos. 22, 24, 27.) Defendant consented to each of

Plaintiff's previous requests for extensions, but does not consent to Plaintiff's fourth
request. (Id. at 4.) The period to conduct discovery ended on January 19, 2019. (See EF

No. 28.)

       On January 19, 2019, Plaintiff's counsel filed the instant Motion requesting an

additional seventy-five days to conduct depositions. (ECF No. 31 at 1.) Defendant filed a

Response in Opposition to Plaintiff's Motion. (See ECF No. 32.)

       In its response to Plaintiff's Motion, Defendant argues that Plaintiff does not have

good cause to extend the discovery deadline set by the Court's scheduling order because

Plaintiff has not exercised due diligence during discovery. (Id. at 3-5.) Defendant argues

that in each of his four motions to extend discovery, Plaintiff stated that he needed

additional time to conduct the depositions of certain Bay Valley employees.                 (Id.)

Defendant argues that Plaintiff has not diligently pursued these depositions because he

has not served any deposition notices or subpoenas, and has also failed to identify some

individuals to be deposed. (Id.) Finally, Defendant argues that Plaintiff did not confer

with Defendant before filing the instant Motion.

       In his reply to Plaintiff's opposition, Plaintiff argues that he has exercised due

diligence to the best of his ability as a solo practitioner. (ECF No. 36 at 3.) He argues that

he was unable to schedule depositions because he sent requests for production of

documents to Defendants on October 9, 2018, but did not receive responses until

December 13, 2018.     (Id. at 2.)    He argues that these documents were necessary to

conducting future depositions.       (Id.)   Plaintiff identifies the specific witnesses that he

wishes to depose and represents that he will not seek further extensions if the Court


                                                -2-
grants the instant Motion. (Id. at 3.) Plaintiff also contends that he did, in fact, confer with

Defendant regarding the instant discovery dispute.

        In its sur-reply brief, Defendant reiterates that Plaintiff cannot demonstrate good

cause to extend the discovery deadline. (ECF No. 42 at 4.) Defendant argues that Plaintiff

did not exercise due diligence in pursuing the deposition of the witnesses that he

identifies in his reply. 1 (Id.) Defendant also argues that the documents that Defendant

served in response to Plaintiff's October 9, 2018 request are unrelated to the depositions

that Plaintiff seeks. (Id.)

II.     Jurisdiction

        The Court has jurisdiction under 28 U.S.C. § 1331 because this case arises under

the laws of the United States-namely the Civil Rights Act and Americans with

Disabilities Act. The Court has supplemental jurisdiction over Plaintiff's state-law claims

under 28 U.S.C. § 1367.

III.    Legal Standard

        The Court construes motions to extend discovery as motions to amend the Court's

scheduling order. See Abed-Rabuh v. Hoobrajh, No. 17-cv-15, 2018 WL 300453, at *2 (W.D.

Pa. Jan. 4, 2018) (Gibson, J.). Amendments to pleadings are governed by Federal Rule of

Civil Procedure 15. FED. R. Civ. P. 15. But "when a party seeks leave to amend the

pleadings after the deadline set by a court's scheduling order, that party must first satisfy

1 On February 5, 2019, Plaintiff filed an Errata regarding his Motion for Extensions of Time to

Complete Discovery. (ECF No. 40) Defendant filed a Motion to Strike the Errata Regarding
Plaintiff's Motion for Enlargement of Time to Complete Depositions. (ECF No. 43.) The Court did
not consider Plaintiff's Errata in formulating this opinion, and therefore will deny Defendant's
Motion to Strike as moot.
                                              -3-
Rule 16(b)(4)'s requirements for modifying a scheduling order." Abed-Rabuh, 2018 WL

300453, at *3 (citing Graham v. Progressive Direct Ins. Co., 271 F.R.D. 112, 118 (W.D. Pa.

2010)).

          Under Federal Rule of Civil Procedure 16, a Court's scheduling order "may be

modified only for good cause and with the judge's consent." FED. R. Crv. P. 16(b)(4). "In

the Rule 16(b)(4) context, 'good cause' looks to the diligence of the party seeking

modification of the scheduling order." Hadeed v. Advanced Vascular Res. of Johnstown, LLC,

No. 3:15-cv-22, 2017 WL 4286343, at *2 (W.D. Pa. Sept. 26, 2017) (Gibson, J.). "The moving

party has the burden to demonstrate good cause under Rule 16(b)(4) before a court will

consider amending under Rule 15." Id.

IV.       Discussion

          Here, the Court finds that Plaintiff has demonstrated good cause to extend the

discovery deadline.

          On October 11, 2018, the Court granted Plaintiff's Third Motion for Extension of

Time to Complete Discovery and extended the discovery period until January 19, 2019.

(ECF No. 28.)

          Plaintiff served Defendant with a request for production of documents on October

9, 2018. (ECF No. 42 at 4.) Defendant provided Plaintiff with responsive documents on

December 13, 2018. 2 (Id.)


2 Plaintiff alleges that he could not take additional depositions in this case until he received the
responsive documents. (ECF No. 36 'II 3.) Defendant argues that these documents are unrelated to
Plaintiff's taking of the deposition of certain Bay Valley employees, but does not explain its
position. (ECF No. 42 at 4.) Accordingly, the Court will not make a specific finding on this point.
                                                 -4-
       From the parties' filings, it is also clear that before the expiration of the discovery

period on January 19, 2019, Plaintiff's counsel and Defendant's counsel had been

conferring about discovery issues in this case. (ECF No. 36   <_[<_[   5-7; ECF No. 42-5 at 1.) In

a January 3, 2019 email exchange, Plaintiff's counsel informed Defendant's counsel that he

needed more time to review the documents that Defendant's counsel served on December

13, 2018. (Id.) In that same email exchange, Defendant's counsel inquired into whether

Plaintiff's counsel intended to take any additional depositions. (ECF No. 42-5 at 2.) Then,

on January 19, 2019, Plaintiff's counsel informed Defendant's counsel of his desire to take

additional depositions. (ECF No. 42-6.)

       While it is clear that Defendant did not notice or take additional depositions

during the previous discovery period, that alone does not show that Plaintiff lacked

diligence or acted in bad faith. Rather, the Court finds that there are several factors that

weigh in favor of allowing Plaintiff to extend the discovery period.             First, the Court

recognizes that Plaintiff's counsel is a solo practitioner. Second, the Court recognizes that

Plaintiff's counsel took some actions to move the case along during the previous discovery

period. Third, the Court notes that the previous discovery period included the holiday

season. Moreover, the Court finds that Plaintiff's case may be seriously prejudiced if the

instant Motion is denied.

       Accordingly, the Court finds that Plaintiff has demonstrated good cause to extend

the discovery deadline. Thus, the Court will GRANT Plaintiff's Motion. (ECF No. 31.)




                                             -5-
However, to ensure that the case proceeds expeditiously, the Court will not grant any

further extensions of the discovery period.

V.     Conclusion

       For the foregoing reasons, the Court will GRANT Plaintiff's Motion.

       A corresponding order follows.




                                              -6-
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARTHUR T. BOLTON,                          )          CIVIL ACTION NO. 3:17-cv-69
                                           )
                    Plaintiff,             )          JUDGE KIM R. GIBSON
                                           )
            v.                             )
                                           )
BAY VALLEY FOODS, LLC,                     )
                                           )
                    Defendant.             )



                                       ORDER
                             th
      AND NOW, this       / \ day of February, 2019, upon consideration of Plaintiff's
Motion for Enlargement of Time to Complete Depositions (ECF No. 31), IT IS HEREBY

ORDERED as follows:

      (1)    Plaintiff's Motion is GRANTED;

      (2)    The parties shall complete discovery no later than April 16, 2019;

      (3)    Plaintiff will not be given another opportunity to extend the discovery
             period; and

      (4)    Defendant's Motion to Strike Errata Regarding Plaintiff's Motion for
             Enlargement of Time to Complete Depositions (ECF No. 43) is DENIED as
             moot.




                                           BY THE COURT:




                                           KIM R. GIBSON
                                           UNITED STATES DISTRICT JUDGE
